Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Filing Receipt and Priority
	The filing receipt mailed 12/11/2020 states that this application was filed 11/06/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 1-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/2022.

Claim Objections
Claim 19 is objected to because of the following informalities:  at line 12 of claim 19, where the claim recites “up to 5 of cannabigerolic acid (CBGa)” the claim is missing a unit that coincides with the amount. Currently, it is assumed that applicant intended “milligrams” or “mg.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites the limitation "said liquid cannabis composition" in the second line of claim 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Friedland (WO 2018236957 A1, published 2018) in view of Faraci (WO 2018152334 A1, published 2018)
The instant claims recite a method for inducing sleep in a human using a cannabis composition where the method comprises administering to the human the cannabis composition wherein the cannabis composition comprises active ingredients comprising major cannabinoids cannabidiol (CBD, 15-135 mg) and Δ9-tetrahydrocannabinol (THC, up to 5mg) in a mass ratio of the CBD to the Δ9-THC is at least 10 to 1; and minor cannabinoids cannabidivarin (CBDv, up to 5mg), cannabinol (CBN, up to 15mg), cannabigerolic acid (CBGa, up to 5[mg]), cannabigerol (CBG, up to 5mg), cannabichromene (CBC, 0.1 to 5mg) in a total amount that is at least 1mg and a mass ratio of the CBD to minor cannabinoids is at least 5 to 1; and one or more sleep-regulating compounds comprising at least 1mg of melatonin in a mass ratio of CBD to melatonin that is at least 15 to 1; and a carrier for the single dose of the composition where in the active ingredients are disposed in the carrier. Dependent claim 20 further describes an embodiment wherein the administering comprises sublingually consuming the liquid cannabis composition. 
	Friedland describes a method of treating Restless Leg Syndrome (RLS) comprising the administration of a composition comprising at least one cannabinoid, at least one terpene, or a combination of at least one cannabinoid and at least one terpene. The cannabinoids described in its teaching are selected from the group consisting of tetrahydrocannabinol (THC), cannabidiol (CBD), cannabinol (CBN), cannabigerol and its acid variant cannabigerolic acid (CBG and CBGa) cannabichromene (CBC), and cannabidivarin (CBDv). Friedland also describes forms and methods of administration, dose amounts, and mixtures with appropriate ratios.
	In regards to claim 19, Friedland at p. 3, l. 2 teaches a method of treating RLS comprising a composition comprised of at least one cannabinoid, described at p. 3, l. 22, which includes, THC, CBD, CBN, CBG, CBC, and CBDv and, further includes at p. 7, l. 4, the cannabinoid CBGa which read on the major and minor cannabinoid elements. Friedland at p.16, l. 4 teaches effective amounts of cannabinoids and gives the following ranges: 0.01mg to 100mg per administration, 0.05mg to about 50mg per administration, and 0.1 mg to about 25mg per administration. Friedland also teaches that, if the composition comprises a mixture of CBD, CBN, CBDv, THC, and CBD, then the total amount of the mixture is taught to fall within the ranges given. Friedland teaches at p. 17, l. 24 a ratio of first cannabinoid to second cannabinoid that is between 1:5 and 5:1 which reads on the major to minor cannabinoid ratio of claim 19. Friedland at p. 25, l. 23 teaches a composition comprised of an effective amount of at least one cannabinoid and a pharmaceutically acceptable carrier, which reads on the carrier element of claim 19. 
In regards to claim 20, Friedland at p. 41, l. 8 teaches that embodiments of its invention that can be swallowed or applied to the oral cavity, i.e. sublingually.
	Friedland teaches an additional ingredient selected from terpenes, however, melatonin is not included in these teachings. Further, while an analysis would indicate a combination of CBD to THC in a ratio of at least 10:1 could be made using Friedland’s teaching, Friedland instead points to ratios outside of this range. 
	Faraci at p. 48, l. 17 but between this point and through p. 49, l. 19 teaches compositions consisting of a unit dose that is comprised of 1.0-10mg THC, 0.5-10mg CBN, 30-120mg CBD, a terpene, and 0-10mg of melatonin which reads on the unit dose and amounts of claim 19. From the examples given, one of skill in the art could envision an embodiment wherein the ratios of CBD to THC, CBN (minor cannabinoid), and melatonin are 10:1, 5:1, and 15:1 respectfully. Faraci teaches at p. 49, l. 20 that the compositions discussed are useful for “promoting sleep” and “for treating insomnia which reads on the inducing sleep element of claim 19. 
	In regards to claim 20, Faraci at p. 86, para. 156 teaches a composition that further comprises an edible carrier wherein the composition is disposed.
	It would have been prima facie obvious as of the effective filing date for one of ordinary skill in the art to have combined two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) Friedland and Faraci both teach methods that include compositions that can used to regulate sleep. Friedland points to a method of improving sleep specifically and Faraci indicates the composition described can be used in a method to promote sleep. Because the compositions are useful towards regulating sleep and sleep disorders, one of ordinary skill in the art could envision a combination of the two methods and their compositions to arrive at the method of inducing sleep via a composition as described at the time of the effective filing date of the instant claims. 
	One of ordinary skill in the art would have been motivated to combine the two methods as it would have been obvious to substitute in the place of terpenes, melatonin as another compound that supports sleep. Although Friedland does not discuss melatonin, the composition described includes a third ingredient selected from terpenes. Terpenes are known in the art to be used in regulating or promoting sleep as evident by Meckes et al (Phytotherapy Research, vol 10, 1996, 600-603), Vale et al (Phytomedicine, 9, 709-724, 2002) and by the commercial sales of terpene oils as sleep aids (See search report). Melatonin, while structurally distinct from terpenes, is known in the art to useful in treating sleep disorders or promoting sleep as evident by Dawson (J. Pineal Res. 1993, 15, 1-12). Both classes of compounds are use as sleep aids or sleep regulators and the art has shown that the sleep aid properties of both compound classes to have been known at the time of the effective filing date. Therefore, it would have been obvious to replace the terpenes of Friedland with melatonin and expect a reasonable amount of predictability in its use as these compounds are taught separately in the art as supporting sleep and there is no reason to suspect that their combination would interfere with or diminish their described effect on supporting sleep.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUISALBERTO GONZALEZ whose telephone number is (571)272-1154. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.G./Examiner, Art Unit 1624                                                                                                                                                                                                        
/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624